DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 09/17/2021.  No Claims have been canceled. Claims 1, 8, 10, 12 and 19 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is patent eligible under the USPTO 2019 101 guidance.  Specifically applicant argues that the claimed subject matter is not directed toward abstract ideas enumerated in the 2019 guidance.  Applicant argues that the claimed subject matter is directed toward verifying credit limit, creating a second transaction order are not concepts found to be abstract.   Verifying credit limits and creating transaction orders are directed toward the abstract sub-category of sales activity.  The rejection is maintained. 
In the remarks applicant argues the claim limitations integrate the judicial exception into a practical application.  Specifically applicant argues that the claimed limitations provide improvements to a technical problem by speeding up data verifying and reproducing to improve information processing.  This allows creating a second 
In the remarks applicant argues that the claimed limitations amount to significantly more than the alleged abstract idea.  Applicant points to BASCOM, where the court held that generic computer elements/functions that provide an inventive concept by the order of the combination of the limitations that can be found non-conventional arrangement.  Applicant argues that the method of claim 1 speeds up data verification and reproducing to improve information processing, and creates second transaction orders after credit rating.  The examiner respectfully disagrees.  The combination of the order of parts of claim limitations is not to solve a problem rooted in technology as per BASCOM but rather to perform a transaction.  Accordingly Bascom is not applicable to the current application.  The rejection is maintained.
In the remarks applicant argues that according to Berkheimer memo of the USPTO, that a reasoned explanation is required.  Applicant argues that the previous Office Action fails to comply with the memo.  The examiner respectfully disagrees.  The previous Office Action found that the additional elements beyond the abstract ideas to be generic electronic devices that merely apply the abstract idea.  This is a form of Official Notice.  In order to expedite prosecution the rejection below will provide further evidence supporting the analysis of the previous Office Action.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) receiving exchange request (2) determining first user and second user information of a data object associated with the request (3) verifying credit rating (4) creating a transaction order and (5) providing the transaction order.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic server. That is, other than reciting a server receiving, none of the claim limitations are tied to any technical components.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of (1), mimic human thought processes of observation, the steps (2) determining first user and second user information of a data object associated with the request (3) verifying credit rating (4) creating a transaction order mimic mental process of evaluation and decision, whereas the limitation (5) providing the transaction order mimics communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward providing a transaction order based on credit analysis.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to 1) receiving exchange request -insignificant extra solution activity (2) determining first user and second user information of a data object associated with the request- analyzing user exchange related data- a common business practice (3) verifying credit rating -mitigation of risk- a common business practice (4) creating a transaction order- a common business practice and (5) providing the transaction order- a common business practice. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  The only step tied to technology is the receiving step.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical, manual or mental means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination Limitations 1-3 are directed toward initiating a transaction and rating credit of users associated with the transaction- a common business practice and risk mitigation.  The combination of limitations 4-5 is to facilitate a 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. When considered as a combination of parts or as a whole the claimed process is directed toward a transaction.   Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receiving, determining, verifying, creating transaction order and providing transaction order which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to mitigate risk and facilitate a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a server to perform the function of receiving.  Nearly every server is capable of performing the function of receiving data.  The limitations determining, verifying, creating and providing are not tied to any technology and therefore, do not constitute the need to for technology to perform the claimed limitations. Using a server to receive data is some of the most basic functions of a computer servers. Because the claim fails to require technology to perform the claimed invention, the method is not directed toward or include unconventional or non-routine technical processes and fails under step 2B.  
The instant application, therefore, still appears to only implement the abstract ideas t using what is a generic server for receiving data.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward determining first resource information, executing payment and delivery of data object- a transaction process.  Dependent claim 3 is directed toward transferring resource data and providing a transfer notification- a transaction and a common business practice.  Dependent claim 4 is directed toward determining user submits notification object received and transferring resource information- a common business practice and transaction.  Dependent claim 5 is directed toward transferring resource information associated with order from an account and transferring second resource information associated with second order from account into advance payment account- directed toward a transaction and business practice.  Dependent claim 6 is directed toward determining whether user submits notification indicating delivery, determining logistic service based on notification, determining addresses of users, determining whether logistic service provides pickup, instruct service provider to pickup- a common business practice.  Dependent claim 7 is directed toward user information content and providing user identifier and address- a common business practice.  Dependent claim 8 is directed toward determining resource information and credit information, determining credit information satisfies resource information, determining credit rating is verified- directed toward common business practices.  Dependent claim 9 is directed toward determining number of request initiated within a period is less than threshold value and user is verified based on threshold determination- a common business practice. The 
In reference to Claims 10-11:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 10 and the dependent claims. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Apparatus claim 10 functions corresponds to the steps of method claim 1.  Therefore, claim 10 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and Methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Apparatus claim 10 functions corresponds to the steps of method claim 1.  Therefore, claim 10 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “determining”, “verifying”, “creating” and “providing” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0008 the processor to execute the transaction process, without any details as to the technical implementation of the apparatus functions claimed that goes beyond intended result of transaction processes.    See, e.g., Alice, 134 S. Ct. at 2360 (claims that recite general-purpose computer components are nevertheless "directed to" an abstract idea); Content Extraction, 776 F.3d at 1347 (claims reciting a "scanner" are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an "interface," "network," and a "database" are nevertheless directed to an abstract idea). (see Triplay – does not purport to limit itself to a specific way of preforming the computer functions).  Accordingly generic computer implementation of an otherwise abstract process does not qualify as "significantly more or quality as being sufficient to “integrate the judicial exception into a practical application or provide the needed “significantly more”.  Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 72—73). Using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).
Additional evidence includes:
US Patent No. 10,909539 B2 by Fisher et al; US Pub No. 2017/0308900 A1 by Kohli; US Pub No. 2016/0189260 A1 by Nagla; US Pub. No. 2016/0078444 A1 by Tomsofsky et al; US Pub No. 2014/0114786 A1 by Yan et al 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 11 these dependent claim have also been reviewed with the same analysis as independent claim 10.  Dependent claim 11 is directed toward determining first resource information, executing advanced payment, the advanced payment and transaction order corresponding to execution of object delivery – a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 11 is directed towards patent eligible subject matter, they 
In reference to Claims 12-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an computer readable medium, as in independent Claim 12 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 12 instructions corresponds to the steps of method claim 1.  Therefore, claim 12 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and Methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: A Medium claim 12 instructions corresponds to the steps of method claim 1.  Therefore, claim 12 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea is an computer readable medium stores instructions executable by at least one processor co to perform the instructions of receiving data, determining information associated with a transaction request, verifying credit rating, creating transaction orders and providing transaction orders.  Nearly every computer readable medium will include a memory storing instructions and a processor See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “determining”, “verifying”, “creating” and “providing” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0009 the instructions executable by a processor of the computer readable medium execute the transaction process, without any details as to the technical implementation of the apparatus functions claimed that goes beyond intended result of transaction processes.   The specification discloses in para 0106 well known computer medium elements to enable the compute device to perform the transaction.  According to Case Law, when nothing in the claims or specification provides any detail about how the computer functions are performed, one may presume those functions can be performed by any generic computer with conventional programming.  Recitation of tangible components alone is not sufficient to transform  See, e.g., Alice, 134 S. Ct. at 2360 (claims that recite general-purpose computer components are nevertheless "directed to" an abstract idea); Content Extraction, 776 F.3d at 1347 (claims reciting a "scanner" are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an "interface," "network," and a "database" are nevertheless directed to an abstract idea). (see Triplay – does not purport to limit itself to a specific way of preforming the computer functions).  Accordingly generic computer implementation of an otherwise abstract process does not qualify as "significantly more or quality as being sufficient to “integrate the judicial exception into a practical application or provide the needed “significantly more”.  Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 72—73). Using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).
Additional evidence includes:

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 13-20 these dependent claim have also been reviewed with the same analysis as independent claim 12.   The medium Claims 13, 14, 15, 16, 17, 18, 19 and 20 instructions corresponds to the steps of method of Claims 2, 3, 4, 5, 6, 7, 8 and 9 respectively. Therefore, Claims 13, 14, 15, 16, 17, 18, 19 and 20 have been analyzed and rejected as previously discussed with respect to claims 2, 3, 4, 5, 6, 7, 8 and 9 respectively.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 12. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 13-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9; Claim 10; Claim 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over and in view of US Pub No. 2016/0071102 A1 by Alvarez et al. (Alvarez) and further in view of US Patent No. 7,610,233 B1 by Leong et al. (Leong)
In reference to Claim 1:
Alvarez teaches:

receiving, via a server, an exchange request for a first transaction order associated with a first user [merchant] and a second user [buyer] ((Alvarez) in at least FIG. 3; para 0046, para 0048, para 0051-0052);
determining first user information of the first user, second user information of the second user, and information of a first data object associated with the exchange request ((Alvarez) in at least FIG. 3; para 0045-0046, para 0048-0050); 
verifying credit rating of the second user, wherein a credit limit is corresponding to the credit rating ((Alvarez) in at least para 0018, para 0037); and
in response to the second user being verified, creating a second transaction order according to the information of the first data object and the credit limit ((Alvarez) in at least para 0018, para 0040, para 0052-0053, para 0119 wherein the prior art teaches second transaction); and
providing the second transaction order to a client terminal of the first user for execution of a delivery of the first data object, wherein the second transaction order is associated with a second data object corresponding to the first data object (Alvarez) in at least para 0038, para 0064-0066, para 0096, para 0119).
Alvarez does not explicitly teach:
verifying credit rating...
Leonig teaches:
receiving, via a server, an exchange request for a first transaction order associated with a first user [merchant] and a second user [buyer] ((Leonig) in at least FIG. 6-7, FIG. 10; Col 10 lines 20-30, col 17 lines 11-51, Col 17 lines 56-Col 18 lines 1-3);
determining first user information of the first user, second user information of the second user, and information of a first data object associated with the exchange request ((Leonig) in at least Col 8 lines 3-50, Col 10 lines 32-43, Col 17 lines 11-24, lines 56-Col 18 lines 1-3);
verifying credit rating of the second user, wherein a credit limit is corresponding to the credit rating ((Leonig) in at least FIG. 11, FIG. 63-64, Col 18 lines 3-13, Col 19 lines 10-26, Col 28 lines 3-8, 34-51, Col 32 lines 35-42); and
in response to the second user being verified, creating a ... transaction order according to the information of the first data object  and the credit limit ((Leonig) in at least FIG. 6-8, FIG. 10; col 17 lines 35-51, lines 57-Col 18 lines 1-3); and
providing the second transaction order to a client terminal of the first user for execution of a delivery of the first data object, wherein the ... transaction order is associated with a second data object corresponding to the first data object ((Leonig) in at least FIG. 18; Col 9 lines 30-45, Col 24 lines 38-58)
Both Alvarez and Leonig are directed toward transaction that utilize credit for payment from credit rating reporting services and with limits on credit lines.  Leonig teaches the motivation of verifying credit ratings in order to provide support for emarkets to enable transactions between buyer/sellers for authenticating participants.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of credit rating processes of Alvarez to include credit verification as taught by Leonig since Leonig teaches the motivation of verifying credit ratings in order to provide support for emarkets to enable transactions between buyer/sellers for authenticating participants.. 
In reference to Claim 8:
The combination of Alvarez and Leonig discloses the limitations of independent claim 1.   Alvarez further discloses the limitations of dependent claim 8
(Currently Amended) The method according to claims 1, wherein verifying credit_
rating of the second user further comprises:
determining resource information of the first data object and credit information of the second user ((Alvarez) in at least para 0018, para 0040, para 0052-0053, para 0119);
determining whether the credit information of the second user satisfies the resource information of the first data object ((Alvarez) in at least para 0018, para 0040, para 0052-0053, para 0119); and
determining that the credit rating of the second user is verified based on the determination.((Alvarez) in at least para 0018), 
Leonig provides supporting evidence:
determining that the credit rating of the second user is verified based on the determination. ((Leonig) in at least FIG. 11, FIG. 63-64, Col 18 lines 3-13, Col 19 lines 10-26, Col 28 lines 3-8, 34-51, Col 32 lines 35-42)
Both Alvarez and Leonig are directed toward transaction that utilize credit for payment from credit rating reporting services and with limits on credit lines.  Leonig teaches the motivation of verifying credit ratings in order to provide support for emarkets to enable transactions between buyer/sellers for authenticating participants.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of credit rating processes of Alvarez to include credit 
In reference to Claim 9:
The combination of Alvarez and Leonig discloses the limitations of dependent claim 8.   Alvarez further discloses the limitations of dependent claim 9
(Original) The method according to claim 8, wherein determining that the second user
is verified based on the determination (see rejection of claim 8 above) further comprises:
in response to the credit information of the second user satisfying the resource information of the first data object, further determining whether a number of exchange requests initiated by the second user within a period of time is less than a threshold value ((Alvarez) in at least para 0018-0019, para 0073, para 0040, para 0045); and
 in response to the number of exchange requests being less than the threshold value, the second user is verified ((Alvarez) in at least para 0018-0019, para 0073, para 0040, para 0045 wherein the prior art teaches expiration date for pass-code and one-time card number, para 0061-0063).
In reference to Claim 10:
The combination of Alvarez and Leonig discloses the limitations of independent claim 10.
Apparatus claim 10 functional processes correspond to the method steps of claim 1.  The additional limitations recited in claim 10 that go beyond the limitations of claim 1 
Memory storing instructions ((Alvarez) in at least para 0121); 
At least one processor to execute instructions ((Alvarez) in at least para 0122); and
Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 1
In reference to Claim 12:
The combination of Alvarez and Leonig discloses the limitations of independent claim 12.  
Non-transitory computer-readable medium claim 12 instruction correspond to the method steps of claim 1.  The additional limitations recited in claim 12 that go beyond the limitations of claim 1 include non-transitory computer-readable medium to perform the operation that correspond to claim 1 include the structure comprising:
Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 1.
In reference to Claim 19:
The combination of Alvarez and Leonig discloses the limitations of independent claim 12.   Alvarez further discloses the limitations of dependent claim 19.
Medium claim 19 instructions corresponds to steps method claim 8.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 8
In reference to Claim 20:
The combination of Alvarez and Leonig discloses the limitations of independent claim 12.   Alvarez further discloses the limitations of dependent claim 20.
Medium claim 20 instructions corresponds to steps method claim 9.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 9.
Claims 2-5 of claim 1 above, Claim 11 of claim 10 above; Claims 13-16 of claim 12 above is/are rejected under 35 U.S.C. 103 as being unpatentable over and in view of US Pub No. 2016/0071102 A1 by Alvarez et al. (Alvarez) in view of US Patent No. 7,610,233 B1 by Leong et al. (Leong), and further in view of WO 2015/017736 A1 by Matthew et al. (Matthew) 
In reference to Claim 2:
The combination of Alvarez and Leonig discloses the limitations of independent claim 1.   Alvarez further discloses the limitations of dependent claim 2
(Original) The method according to claim 1 (see rejection of claim 1 above), further comprising:
determining first resource information of the first data object ((Alvarez) in at least para 0039-0040, para 0052); and
executing an advance payment for the second transaction order by using an ...payment account, wherein the advance payment and the second transaction order correspond to an execution of a delivery of the first data object, and the delivery of the first data object is executed based on the second transaction order and the ... payment.((Alvarez) in at least para 0018, para 0040, para 0052, para 0062-0063), 
Alvarez does not explicitly teach:
advanced payment account...
Matthew teaches:
executing an advance payment for the second transaction order by using an advance payment account, wherein the advance payment and the second transaction order correspond to an execution of a delivery of the first data object, and the delivery of the first data object is executed based on the second transaction order and the advance payment.((Matthew) in at least para 0002, para 0006-0007, para 0043, para 0059, para 0084, para 0090, para 0176)
Both Alvarez and Matthew are directed toward transaction processes.  Matthew teaches the motivation of choice of payment processor entities prioritize transactions by advancing payment on receivables in the case of a service outage.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Alvarez to include advance payment processing as taught by Matthew since Matthew teaches the motivation of choice of payment processor entities prioritize transactions by advancing payment on receivables in the case of a service outage. 
In reference to Claim 3:
The combination of Alvarez, Leonig and Matthew discloses the limitations of dependent claim 2.   Alvarez further discloses the limitations of dependent claim 3.
(Original) The method according to claim 2 (see rejection of claim 2 above), wherein executing the advance payment for the second transaction order by using the advance payment account further comprises:
Alvarez does not explicitly teach:
transferring the first resource information of the first data object into an intermediary account; and
providing a first notification message of the transferring to the client terminal of the first user.
Matthew teaches:
transferring the first resource information of the first data object into an intermediary account ((Matthew) in at least para 0002, para 0006, para 0043, para 0084, para 0090, para 0169-0170); and
providing a first notification message of the transferring to the client terminal of the first user.((Matthew) in at least para 0140-0142, para 0161) 
Both Alvarez and Matthew are directed toward transaction processes.  Matthew teaches the motivation of choice of payment processor entities prioritize transactions by advancing payment on receivables in the case of a service outage using intermediary processors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Alvarez to include advance payment processing as taught by Matthew since Matthew teaches the motivation of choice of payment processor entities prioritize transactions by advancing payment on receivables in the case of a service outage using intermediary processors.
In reference to Claim 4:
The combination of Alvarez, Leonig and Matthew discloses the limitations of dependent claim 3.   Alvarez further discloses the limitations of dependent claim 4

Alvarez does not explicitly teach:
determining whether the first user submits a second notification message indicating the second data object has been received; and
transferring, upon receiving the second notification message, the first resource information of the first data object from the intermediary account into an account of the first user.
Matthew teaches:
determining whether the first user submits a second notification message indicating the second data object has been received ((Matthew) in at least para 0043, para 0046, para 0140-0142, para 0209); and
transferring, upon receiving the second notification message, the first resource information of the first data object from the intermediary account into an account of the first user ((Matthew) in at least para 0090, para 0140-0142, para 0169-0170, para 0209).
Both Alvarez and Matthew are directed toward transaction processes.  Matthew teaches the motivation of providing notification and additional communication of returning transaction outcome indication in order to provide status of transaction decision.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Alvarez to include notification features as taught by Matthew since Matthew teaches the motivation of 
With respect to the “second” limitation, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,  Accordingly the “second” limitation is obvious. 
In reference to Claim 5:
The combination of Alvarez, Leonig and Matthew discloses the limitations of dependent claim 4.   Alvarez further discloses the limitations of dependent claim 5
(Original) The method according to claim 4 (see rejection of claim 4 above), further comprising:
Alvarez does not explicitly teach:
after receiving the second notification message, transferring the first resource information associated with the first transaction order from the intermediary account into an account of the second user; and
transferring second resource information associated with the second transaction order from the account of the second user into the advance payment account.
Matthew teaches:
after receiving the second notification message, transferring the first resource information associated with the first transaction order from the intermediary account into an account of the second user ((Matthew) in at least para 0002, para 0006, para 0043, para 0046, para 0070, para 0084, para 0090, para 0169-0170); and
transferring second resource information associated with the second transaction order from the account of the second user into the advance payment account.((Matthew) in at least para 0046, para 0070, para 0076, para 0098, para 0167, para 0170)

Both Alvarez and Matthew are directed toward transaction processes.  Matthew teaches the motivation of providing notification and additional communication of returning transaction outcome indication in order to provide status of transaction decision and teaches the motivation of intermediary account in order to lessen the cost in the payment processing chain.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Alvarez to include notification features as taught by Matthew since Matthew teaches the motivation of providing notification and additional communication of returning transaction outcome indication in order to provide status of transaction decision and teaches the motivation of intermediary account in order to lessen the cost in the payment processing chain.
With respect to the “second” limitation, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,  Accordingly the “second” limitation is obvious. 
In reference to Claim 11:
The combination of Alvarez and Leonig discloses the limitations of independent claim 10.   Alvarez further discloses the limitations of dependent claim 11

In reference to Claim 13:
The combination of Alvarez and Leonig discloses the limitations of independent claim 12.   Alvarez further discloses the limitations of dependent claim 13.
Medium claim 13 instructions corresponds to steps method claim 2.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 2.
In reference to Claim 14:
The combination of Alvarez and Leonig discloses the limitations of dependent claim 13.   Alvarez further discloses the limitations of dependent claim 14.
Medium claim 14 instructions corresponds to steps method claim 3.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 15:
The combination of Alvarez and Leonig discloses the limitations of dependent claim 14.   Alvarez further discloses the limitations of dependent claim 15.
Medium claim 15 instructions corresponds to steps method claim 4.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 16:
The combination of Alvarez and Leonig discloses the limitations of dependent claim 15.   Alvarez further discloses the limitations of dependent claim 16.
Medium claim 16 instructions corresponds to steps method claim 5.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 5
Claims 6-7 of claim 1 above, and Claims 17-18 of claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over and in view of US Pub No. 2016/0071102 A1 by Alvarez et al. (Alvarez) in view of US Patent No. 7,610,233 B1 by Leong et al. (Leong), and further in view of US Pub No. 2016/0012465 A1 by Sharp (Sharp)
In reference to Claim 6:
The combination of Alvarez and Leonig discloses the limitations of independent claim 1.   Alvarez further discloses the limitations of dependent claim 6
(Original) The method according to claim 1 (see rejection of claim 1 above), further comprising:
Alvarez does not explicitly teach:

determining whether the first user submits a third notification message indicating the delivery of the first data object has been executed based on the second transaction order;
determining a logistics service provider based on the third notification message;
determining a first address of the first user and a second address of the second user;
determining whether the logistics service provider provides a pickup service at the second address and a delivery service at the first address; and
in response to the determination that the logistics service provider provides the pickup service at the second address and the delivery service at the first address, 
Sharp teaches:
determining whether the first user submits a third notification message indicating the delivery of the first data object has been executed based on the second transaction order ((Sharp) in at least para 0211-0212, para 0286, para 0295, para 0298);
determining a logistics service provider based on the third notification message ((Sharp) in at least para 0081, para 0286, para 0298);
determining a first address of the first user and a second address of the second user ((Sharp) in at least para 0022, para 0069, para 0076-0077, para 0081, para 0091);
determining whether the logistics service provider provides a pickup service at the second address and a delivery service at the first address ((Sharp) in at least Fig. 294; para 0126, para 0288, para 1027); and
in response to the determination that the logistics service provider provides the pickup service at the second address and the delivery service at the first address, instructing the logistics service provider to pick up the second data object while delivering the first data object to the second address.((Sharp) in at least para 0126, para 0171, para 0633, para 0648, para 1017, para 1027, para 1054), 
Both Alvarez and Sharp are directed toward transaction and delivery of goods.  Sharp teaches the motivation of plurality of notification messages in order to indicate delivery of data objects with third notification to provide address of users and the determination of pick-up services at addresses so that the user can determine the preferred delivery of goods.  It would have been obvious to one having ordinary skill at 
In reference to Claim 7:
The combination of Alvarez and Leonig discloses the limitations of dependent claim 6.   Alvarez further discloses the limitations of dependent claim 7.
(Original) The method according to claim 6 (see rejection of claim 6 above), 
wherein the first user information at least includes first user identifier information ... ((Alvarez) in at least para 0018, para 0028, para 0039, para 0045 , and the method further comprises:
providing the first user identifier information, the second user identifier information, ...
Alvarez does not explicitly teach:
first user information at least includes first user identifier information and the first address and the second user information at least includes second user identifier information and the second address
...the first address information, and the second address information to the logistics service provider.
Sharp teaches:
wherein the first user information at least includes first user identifier information and the first address and the second user information at least includes second user 
providing the first user identifier information, the second user identifier information, the first address information, and the second address information to the logistics service provider.((Sharp) in at least para 0066-0069, para 0081, para 0086, para 0133, para 0268, para 0957)
Both Alvarez and Sharp are directed toward transaction and delivery of goods.  Sharp teaches the motivation of identifiers and to provide address of users for user identification and for delivery transport or pickup.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Alvarez to include expanding on identifiers including addresses as taught by Sharp since Sharp teaches the motivation of identifiers and to provide address of users for user identification and for delivery transport or pickup.
In reference to Claim 17:
The combination of Alvarez and Leonig discloses the limitations of independent claim 12.   Alvarez further discloses the limitations of dependent claim 17.
Medium claim 17 instructions corresponds to steps method claim 12.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 18:
The combination of Alvarez and Leonig discloses the limitations of dependent claim 17.   Alvarez further discloses the limitations of dependent claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2016/0358250 A1 by Dogin et al is cited for teaching credit limits based on credit rating and transaction controlled based on credit limits; US Pub No. 2011/0137789 A1 by Kortina et al; US Pub No. 2004/0122757 A1 by Wang; US Pub No. 2007/0282744 A1 by Barnes et al; WO 2010/138217 A1 by Hirson et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697